Citation Nr: 1749757	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  11-32 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher initial rating for recurrent benign tumor of the left maxillary sinus, rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to December 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board has herein recharacterized the disability the subject of appeal as "recurrent benign tumor of the left maxillary sinus," rather than the previously characterized "sinusitis, status post excision of inverted papilloma," because the inverted papilloma, also diagnosed as a benign tumor, has consistently recurred following surgeries, and because the symptoms of disability have been medically attributed to the tumor itself rather than to sinus infection.
 
The Veteran testified at a hearing in March 2012 before a Decision Review Officer at the RO.  A transcript is of record.  

The Board remanded the claim in September 2014 and again in September 2016 for additional development.  


FINDINGS OF FACT

For the entire initial rating period on appeal, the Veteran's recurrent benign tumor of the left maxillary sinus most closely approximates severe, incomplete neuritis of the seventh cranial nerve.   


CONCLUSION OF LAW

The criteria for an initial disability rating of 20 percent, but no higher, for recurrent benign tumor of the left maxillary sinus have been met throughout the appeal period.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.7, 4.124a, Diagnostic Code 8207 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in July 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In any event, this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for hypertension. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including post-service treatment records and VA examination reports.  The Veteran was also afforded a hearing before an RO Decision Review Officer, and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remands have been undertaken.  In this regard, additional VA and private treatment records were obtained, the Veteran underwent a VA examination, and adequate medical findings were made for purposes of the Board's adjudication herein.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected disability is a recurrent benign tumor of the left maxillary sinus, also diagnosed as status post excision of an inverted papilloma of the left sinus.  The Veteran has undergone excisions or debulking procedures including three endoscopically in 2005, 2007, and 2009, and two radical (open) sinus surgeries in 2012 and 2016.  In treatment and examination records, the Veteran has consistently reported pain and headaches associated with this recurrent benign tumor of the left maxillary sinus.  He was most recently afforded a VA examination to address it in September 2016.  

The September 2016 examiner reviewed the Veteran's history of this disease and acknowledged the Veteran's ongoing symptoms including chronic pain and headaches, as well as a patch of decreased sensation, elsewhere described as left maxillofacial numbness, with that paresthesia either attributed to the disease itself or to surgical treatments.  However, the examiner noted that the Veteran had not had associated recurrent sinus infections requiring antibiotics, and had not had any incapacitating episodes in the past 12 months.  The examiner concluded that the Veteran's ongoing chronic pain and headaches were attributable to the recurrent tumor condition but were not found to be due to sinus infection.  Purulent discharge or crusting as would be characteristic of chronic sinus infection were not shown.  The examiner then opined that the condition did not impact the Veteran's ability to work.

While the Board is appreciative of the examiner's careful review of the Veteran's left maxillary tumor disease history, the Board must reject the examiner's opinion that there was no impact on ability to work.  The examiner acknowledged the Veteran's past self-report of lost work due to the disease, and did not discount this.  The examiner also accepted as valid the Veteran's symptoms of chronic pain and headaches.  How the examiner then surmises that there is no impact on ability to work is not discernable from the examination findings or the record.  

The record contains both VA and private treatment records for sinus issues inclusive of the left maxillary tumor.  A March 2012 letter from B.B., a medical practitioner at St. Vincent's Primary Care, informs that the Veteran had been treated at that facility since July 2009 and was treated there for acute sinusitis and upper respiratory infections "at least five times."  She added that a March 2012 CT scan revealed evidence of maxillary sinusitis, while the Veteran also had symptoms including daily sinus pressure and intermittent headaches.  In the letter, the medical practitioner advocates for the Veteran to be rated at 50 percent disabling for VA benefits purposes based on his sinus conditions.  

The Board notes that sinus scans identifying an occluded area of the left maxillary sinus have led to findings of recurrent tumor.  

At his March 2012 hearing the Veteran testified to having "chronic congestions, continued infections" associated with his recurrent benign tumor of the left maxillary sinus.  (Hearing transcript, p. 3)  He also testified to usually being "out four weeks" following his sinus surgeries, and having problems with his sinuses "year-round" with a daily pain level usually of 6 out of 10.  (Hearing transcript, p. 4).  He added that when his tumor begins to grow more, he usually will go home from work three to four days per week due to the condition.  However, he also testified to being accommodated by his employer and did not inform that he was required to work less than full-time due to the condition.

The Board has reviewed the record and does not find that sinus infections are shown to be recurrent, with sufficient frequency or of sufficient severity as associated with the Veteran's service-connected recurrent benign tumor of the left maxillary sinus to warrant a higher rating.  Without incapacitating episodes, which are generally absent in this case, sinusitis is rated 10 percent disabling for three to six non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting; or is rated 30 percent disabling for more than six non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  38 C.F.R. § 4.97, Diagnostic Code 6513.  If rated as sinusitis, the condition would most closely approximate disability that warranting a 10 percent rating, based on some recurrent non-incapacitating episodes not more than six times yearly, with pain and headache.

The Board concludes that the Veteran's self-report of symptoms and impacts on functioning, and the established medical history and findings as well as medically-supported symptoms, support an increased evaluation based on disease equivalent to neuritis of the seventh (facial) cranial nerve.  Under the applicable diagnostic code, facial neuritis which is incomplete and moderate is rated 10 percent disabling.  When incomplete and severe it is rated 20 percent disabling.  When complete it is rated 30 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8207 (2016).  

The Veteran's chronic, significantly impairing symptoms warrant a rating of 20 percent as equivalent to incomplete, severe neuritis of the seventh cranial nerve.  A severity equivalent to complete neuritis is not shown, and hence no more than a 20 percent rating is warranted on this basis.  The Board does not find intervals of greater severity over the initial rating period to warrant staged ratings.  The Board acknowledges in this respect the Veteran's reports of increasing symptoms over intervals post-surgically up until he again undergoes surgery, but the Board finds that the intervals of post-surgical recovery coupled with intervals of increased symptoms leading up to the next surgery, given the frequency of surgeries, sufficiently extend over the rating period for stage ratings not to be warranted.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning the Veteran's 

recurrent benign tumor of the left maxillary sinus a rating in excess of 20 percent, the doctrine is not for application. See Gilbert, 1 Vet. App. at 56.


ORDER

An initial rating of 20 for recurrent benign tumor of the left maxillary sinus is granted. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


